Citation Nr: 0310174	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  92-08 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a higher initial rating for left knee 
instability, currently rated as 30 percent disabling. 

2.  Entitlement to a higher initial rating for left knee 
osteoarthritis, currently rated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for gout, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from May 1966 to August 1990.

This appeal arises from a December 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., that established service connection for 
left knee osteoarthritis, for left great toe gout, for the 
right wrist, and for a ganglion cyst of the left foot.  The 
RO assigned a 10 percent rating for the left knee and 
noncompensable ratings for the other conditions.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for higher 
initial ratings for the left knee, for gout, and for the 
right wrist.  He did not appeal the rating assigned for a 
ganglion cyst.  

During the course of the appeal, the RO assigned a separate 
10 percent rating for left knee osteoarthritis effective from 
September 1990, assigned a 30 percent rating for left knee 
instability effective from September 1990, and assigned a 10 
percent rating for gout effective from September 1990.  
During the course of the appeal, the RO also assigned a 20 
percent rating for the right wrist and the veteran 
subsequently withdrew that appeal.  The veteran has not 
requested a hearing.  

The veteran has applied to reopen a claim of service 
connection for the right knee secondary to the left knee.  
This is referred to the RO for appropriate action.  

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalided.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Thus, the following remand is necessary.  

REMAND

Additional development is needed in this case regarding the 
issues of a higher initial rating for left knee instability 
and/or subluxation, a higher initial rating for left knee 
osteoarthritis, and a higher initial rating for gout of the 
left great toe.  

Accordingly, the matter is returned to the RO for the 
following:

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the left knee and gout of 
the left foot since August 1999.  Obtain 
records from each health care provider 
the appellant identifies.  

2.  Make arrangements with an appropriate 
medical facility for an examination to 
show the nature and extent of all left 
knee impairment and gout in the left 
foot/great toe.  Send the claims folder 
to the examiner for review and ask the 
examiner to acknowledge such review in 
the report.  Ask the examiner to address 
whether pain or weakness significantly 
limits left knee or left foot functional 
ability during flare-ups or when the left 
knee or left foot is used repeatedly over 
a period of time.  The examiner should 
also determine whether the left knee or 
left foot exhibits weakened movement, 
excess fatigability or incoordination.  
If feasible, these determinations should 
be expressed in terms of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  In addition, the 
examiner should determine the frequency 
(per year) of exacerbations of gout.

3.  Following the above development, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate these 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

